Gray, C. J.
If, as the jury have found under the instructions of the court, the plaintiff was kept from his work by sickness, and gave reasonable notice thereof to the defendant, and was absent only so long as he was so disabled, his absence was not wilful or intentional, and did not forfeit his right to his wages, either under the contract of the parties, or by the general rules of law. Naylor v. Fall River Iron Works, 118 Mass. 317. Noon v. Salisbury Mills, 3 Allen, 340. Fuller v. Brown, 11 Met. 440. Caden v. Farwell, 98 Mass. 137. Exceptions overruled.